Electronically Filed
                                                          Supreme Court
                                                          SCWC-30043
                                                          26-NOV-2013
                                                          08:45 AM
                              SCWC-30043


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                      WAIKOLOA DEVELOPMENT CO.,

                   Petitioner/Plaintiff-Appellant,


                                 vs.


             WAIKOLOA HEIGHTS LAND INVESTORS, L.P.,

                  Respondent/Defendant-Appellee.




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 30043; CIV. NO. 06-1-0288)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Petitioner/Plaintiff-Appellant Waikoloa Development


Co.’s application for writ of certiorari filed on October 15,


2013, is hereby rejected. 


          DATED:   Honolulu, Hawai'i, November 26, 2013.

Bruce D. Voss and

Sarah M. Love for              /s/ Mark E. Recktenwald

petitioner

                               /s/ Paula A. Nakayama

Duane R. Miyashiro,

William M. Harstad             /s/ Simeon R. Acoba, Jr.

and Arsima A. Muller

for respondent                 /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack